236 Md. 657 (1964)
205 A.2d 238
DOXZEN
v.
DIRECTOR OF PATUXENT INSTITUTION
[App. No. 69, September Term, 1964.]
Court of Appeals of Maryland.
Decided December 7, 1964.
Before HENDERSON, C.J., and HAMMOND, PRESCOTT, HORNEY, MARBURY, SYBERT and OPPENHEIMER, JJ.
PER CURIAM:
In this application for leave to appeal from a denial of post conviction relief, the applicant, an inmate of Patuxent Institution, seeks to attack the jurisdictional basis of his commitment thereto, on the ground that his criminal sentence had expired at the time of the determination that he was a defective delinquent, as he may under Simon v. Director, 235 Md. 626. But there is no merit in the point. Eggleston v. State, 209 Md. 504, 511; Roberts v. Director, 226 Md. 643, 651; Bullock v. Director, 231 Md. 629, 631. Cf. Code (1964 Supp.), Art. 31 B, sec. 6(e), as amended by Ch. 283, Acts of 1963.
Application denied.